63903: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63903


Short Caption:WELLS FARGO BANK VS. PARADISE HARBOR PLACE TRUSTClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A680362Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:06/05/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantWells Fargo Bank, N.A.David J. Merrill
							(David J. Merrill, P.C.)
						Morgan F. Shah
							(David J. Merrill, P.C.)
						


RespondentParadise Harbor Place TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37552: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/29/2013Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


08/29/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-25641




08/29/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-25643




08/29/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-25699




09/03/2013Filing FeeFiling Fee Paid. $250.00 from David J. Merrill, P.C. Check No. 2410.


09/13/2013Transcript RequestFiled Certificate of No Transcript Request.13-27135




09/18/2013Notice/IncomingFiled Notice of Case Involving Constitutional Question Where State is Not a Party.13-27684




09/18/2013Docketing StatementFiled Docketing Statement Civil Appeals.13-27723




12/13/2013MotionFiled Stipulation for Extension of Time.13-37892




12/13/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Opening Brief and Appendix due: January 27, 2014)13-37897




12/30/2013Notice/OutgoingIssued Certification of Constitutional Issue. Certification of Constitutional Issue pursuant to NRAP 44 to Attorney General, that on January 14, 2013, appellant filed with the Supreme Court a notice that this appeal draws into question the constitutionality of Chapter 116 of the Nevada Revised Statutes.13-39580




01/28/2014BriefFiled Appellant's Opening Brief.14-02847




01/28/2014AppendixFiled Joint Appendix - Volume 1 of 2.14-02857




01/28/2014AppendixFiled Joint Appendix - Volume 2 of 2.14-02858




02/27/2014MotionFiled Stipulation Extending the Date to File Respondents Answering Brief.14-06510




02/27/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: March 12, 2014.14-06590




03/11/2014BriefFiled Respondent's Answering Brief.14-07768




04/08/2014MotionFiled Stipulation for Extension of Time (Reply Brief).14-11148




04/08/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved. The stipulation to extend the time to file the reply brief is approved. Due date: May 9, 2014.14-11162




05/12/2014BriefFiled Appellant's Reply Brief.14-15123




05/12/2014Case Status UpdateBriefing Completed/To Screening.


06/05/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-18336




11/14/2014Order/DispositionalFiled Order of Affirmance. "AFFIRM the district court's order granting a preliminary injunction."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37552